Let me express the Swedish
Government’s satisfaction at the election of Ambassador
Insanally of Guyana as President of this session of the
General Assembly. I should also like to pay a tribute to the
Secretary-General and to his endeavours to promote the
principles of the Charter and a stronger United Nations.
Furthermore, I welcome the six new Members of the
Organization.
The totalitarian ideologies of this century have been
defeated, but the struggle of ideas is not over. Totalitarian
ideas and ideologies can take on different shapes at different
times. In many places - and no country is immune - we still
witness expressions of racism, xenophobia and intolerance.
If these tendencies are not effectively countered today, the
world might have to face far uglier threats tomorrow.
As we welcome the progress towards peace and
freedom in Eastern Europe, in the Middle East and in South
Africa, we have to realize that these achievements will prove
elusive if they do not give people a better life. Peace and
democracy, freedom and reconciliation, must be cemented by
economic and social progress.
The individual’s endeavours to improve his own lot and
that of his family reflect a basic human desire, which
transcends all cultural differences. If that desire is
hampered, if hope turns into disillusion, a fertile ground is
created for the merchants of hatred and preachers of
violence.
The regions of the world where security and prosperity
have been relatively well secured now have opportunities to
help extend the zone of peace to areas that are struggling to
escape the vicious circle of poverty and violence. The main
instruments for such developments are freer global trade and
a more open exchange of ideas.
In Europe, the evolving European union, of which
Sweden soon hopes to become a member, has a special
responsibility for ensuring that the Iron Curtain is not
reinstalled in the form of persistent economic and social
divisions. The United States and Asia-Pacific countries are
meeting challenges of a similar nature in their regions. In
the Middle East and Africa, we all share a joint
responsibility.
In spite of all the challenges facing the world today -
regional conflicts, widespread poverty, environmental
damage and arms proliferation - I believe we have a
reasonable chance of extending the zone of peace and
prosperity as we stand at the threshold of the twenty-first
century. In this effort we must be able to rely on a strong
and efficient world Organization.
Today the United Nations is reaching middle age. In
two years it will be celebrating its fiftieth anniversary. The
end of the cold war brings new opportunities to utilize the
full potential of the United Nations Charter and the United
Nations system. At the same time, a thorough diagnosis and
some strong prescriptions are necessary if the Organization
is to serve as a vigorous instrument of the world community.
Former Secretary-General Dag Hammarskjold once
said:
"The United Nations is, and should be, a living,
evolving, experimental institution. If it should ever
cease to be so, it should be revolutionized or swept
aside for a new approach."
Those words are as challenging and valid today as they were
in the late 1950s.
Today, I do not intend to dwell on those areas in which
the Organization works well, or to commend praiseworthy
initiatives. Instead, I would like to concentrate on areas
where reforms and a special focus are indispensable. The
most important of these are the promotion of peace and
security, the role of the Organization in the economic and
social fields, and the promotion of human rights.
In responding to several crises in the aftermath of the
cold war, the Security Council has, de facto, considerably
broadened the concept of international peace and security.
The United Nations finds itself engaged on a regular basis
in wide-ranging and diversified operations in a variety of
complex conflict situations. Some of these are of an internal
nature and many of them involve humanitarian efforts. The
very concept of United Nations peace-keeping has undergone
dramatic change.
Unprecedented demands are being placed on the
Organization in the quest for global security and peace.
There has been an eight-fold increase in the number of
people serving in peace-keeping operations during the past
two years; the peace-keeping budget will more than double
in the course of a single year.
18 General Assembly - Forty-eighth session
The implementation of a peace agreement in Bosnia
and Herzegovina will require additional and substantial
contributions from United Nations Member States. Again
the willingness and ability to provide personnel and
resources will be tested. I am pleased to announce that at
this very moment a Nordic battalion group is being deployed
in Bosnia.
As much as we welcome a peace settlement for Bosnia
and Herzegovina we must recognize that it is far from an
ideal solution to that long and bitter conflict. It might
constitute no more than the beginning of a complicated and
frustrating process towards peace where all efforts must be
used to counter the inherent dangers of continued aggression,
"ethnic cleansing" and the dismemberment of Bosnia and
Herzegovina.
As soon as a settlement has been signed by the parties,
we should concentrate on building a peace which can
provide safe and decent conditions for the suffering
population. First of all, we need a strong and efficient
peace-keeping operation in order to assist in implementing
the provisions of the agreement.
International organizations, particularly the United
Nations, must embark on a comprehensive reconstruction
and rehabilitation programme. Special attention should be
paid to the situation of refugees and displaced persons, and
to their return, and to the plight of women and children.
Experience gained from the conflict in former
Yugoslavia and from the successful United Nations
Transitional Authority in Cambodia (UNTAC) shows the
need for an integrated approach to international peace and
security. This must be one of the guiding principles for
reforming and restructuring the Organization to enable it to
deal more effectively with today’s conflicts. The
Secretary-General’s report "An Agenda for Peace" indicates
ways to improve the medium-term and long-term handling
of peace-keeping. An interaction between preventive
diplomacy, peacemaking, peace-keeping and post-conflict
peace-building is indispensable.
The need for reform in the peace-keeping area is
undisputed. Ongoing efforts in this regard are commendable
and should be further promoted. The Nordic countries
intend to present proposals on this issue during the current
General Assembly session. At this early stage I would like
to stress the following points.
First, we should be able to react flexibly to dynamic
situations in peace-keeping operations, and that requires
better provisions for planning and operations staff.
Command and control need to be clearly defined. The
operative command of operations in the field would, of
course, remain in the hands of the respective force
commanders.
Secondly, close consultations between the troop
contributors, the Security Council and the Secretary-General
are of special importance in complex peace-keeping
operations. A forum for coordination and exchange of
information to improve contacts between the Council and the
troop contributors would be desirable. I propose that such
a forum be set up for each major operation.
Thirdly, we urge Member States to respond positively
to the Secretary-General’s request, and provide troops, other
personnel and equipment on a stand-by basis for use at short
notice for peace-keeping purposes. The members of the
Security Council hold a special responsibility to ensure that
adequate resources are provided when it decides on new
operations.
Fourthly, peace-keeping operations and humanitarian
relief efforts are increasingly interrelated, and this requires
improved coordination. In many cases the humanitarian
efforts are vital for the successful pursuance of
peace-keeping operations.
Fifthly, the great number of peace-keeping operations
and their diversity require special emphasis on training. To
address the need for appropriate training of United Nations
peace-keepers, United Nations training colleges should be
established. The United Nations has an important role to
play in coordinating and promoting peace-keeping training
for all categories of personnel. Member States with
long-standing traditions in this field bear a special
responsibility. Sweden, for its part, is prepared to contribute
to improving the skills of peace-keepers. This could include
training for civilian and humanitarian-relief personnel, and
also for police and military staff.
Finally, and most important, present and increasing
demands on United Nations peace-keeping cannot be met if
Member States do not pay their dues. We must create the
necessary resources for the rapid implementation of Security
Council decisions. If not, we run the risk of undermining
the credibility and the prestige of the United Nations and the
Security Council.
New threats to regional security are emerging.
Cooperation between the United Nations and regional
arrangements is vital to meet these threats of global
Forty-eighth session - 28 September l993 19
importance. Regional action is indispensable to strengthen
the global community of values and to secure the efficient
use of scarce resources. In this spirit, the Conference on
Security and Cooperation in Europe (CSCE) is applying for
Observer status in the General Assembly.
As Chairman of the CSCE Council, I signed in May a
framework document with the Secretary-General. This
framework aims at improving coordination and cooperation
between the United Nations and the CSCE in conflict
resolution in the CSCE area. The implementation of that
framework is essential for realizing the goals of Chapter VIII
of the Charter. Regular consultations, mutual exchange of
information and coordination of activities between the United
Nations and the CSCE have started. CSCE missions are
supervising the implementation of United Nations sanctions
against the Federal Republic of Yugoslavia (Serbia and
Montenegro). Concrete action in the field is also taking
place in the Former Yugoslav Republic of Macedonia and in
unfortunate Georgia.
As Chairman of the CSCE I deplore the recent
developments in Georgia. The very survival of Georgia as
a member of the international community is now at stake.
The CSCE lends its full support to President Shevardnadze’s
efforts to prevent the dismemberment of his country. All
participating States must now exert their influence to that
end. The disintegration of Georgia is in no one’s interest.
The Security Council bears primary responsibility for
the maintenance of international peace and security, and
must be the driving force behind reforms in this area,
reflecting the aspirations of the States Members of the
Organization. In this context, we welcome the statement by
the Council that progress in disarmament, arms control and
non-proliferation can make a crucial contribution to the
maintenance of peace and security. An early agreement on
a comprehensive test ban would enhance that concept.
The considerable increase in the number of Members of
the United Nations makes an enlargement of the Security
Council a matter for urgent consideration. The effectiveness,
efficiency and legitimacy of the Council must be the
overriding goals. A reform must ensure that the Council
continues to be relevant in a changing world and that it
retains its capacity to act decisively and promptly.
The United Nations has a unique mandate to promote
economic, social and environmental progress and
development. Increased attention should be given to these
areas to overcome long-term threats to international peace
and security. Today, the challenge for the United Nations is
to fulfil its important role in supporting international
cooperation and governments’ efforts to master the
increasingly complex problems of development. Sweden is
looking forward to contributing to the deliberations on the
report of the Secretary-General on an agenda for
development.
Along with other countries, we have witnessed with
increasing concern what seems to be a fragmentation and
marginalization of the United Nations in development
assistance, not least in long-term development. It is obvious
that extensive reform is needed if the United Nations is to be
able to respond to the new challenges.
A more efficient governance structure and a broader,
more stable and predictable funding of operational activities
are in the interest both of recipient and of donor countries.
We must sharpen our instruments, both in terms of policy
formulation and development action, to avoid having interest,
commitment and funding from Sweden and other Member
States diverted to other organizations, to the detriment of
those most in need of what the United Nations could offer.
As a long-standing, major donor, with a firm belief in
the importance of the United Nations in the economic and
social fields, Sweden will continue to work for much-needed
reforms. Against this background, we hope that the recent
decision to continue negotiations on the role, size and
functioning of the executive boards of the development
programmes will lead to a result that ensures an effective
conduct of work in the development field. The executive
boards must be efficient instruments, capable of firmly
guiding the work of their respective organizations.
The promotion of human rights is a United Nations
priority objective, as set out in the Charter. Thus, the
protection and promotion of human rights should underpin
the whole spectrum of United Nations activities.
Flagrant abuse of human rights and humanitarian law
is still a tragic reality for millions of people in many parts
of the world. At the World Conference on Human Rights,
all States reaffirmed their solemn commitment to promote
respect for and protection of human rights and fundamental
freedoms, the universal nature of which is beyond question.
Such commitments are, however, of no avail if they are not
put into action. All States have a duty to adhere to the
international conventions in this field.
We must also make sure that the United Nations human
rights programme is allocated the means and support
necessary to fulfil its role. We should, as a matter of
20 General Assembly - Forty-eighth session
urgency, take steps to increase the resources and improve the
function of the United Nations Centre for Human Rights.
The establishment of a high commissioner for human
rights would enhance the capacity of the international system
to deal more directly with emergencies and grave violations.
It would help to improve coordination and integration of
human rights within the United Nations system as a whole.
The commissioner would personify the priority given to the
protection of human rights, and this issue should be a matter
for prompt consideration by this General Assembly.
Sweden welcomes the fact that the General Assembly
recently proceeded to select the judges for the Tribunal
established for prosecuting war crimes committed in former
Yugoslavia. This means that the Tribunal can shortly
commence its important work.
Let me revert to the United Nations financial crisis. It
is deeply disturbing that 90 per cent of the assessed
contributions are paid late or not at all. There is no
justification for the failure of permanent members of the
Security Council to live up to their obligations in this
respect.
The time has come to address the issue of incentives
and penalties to enhance the principle of meeting financial
obligations on time and in full. The recommendations of the
Independent Advisory Group on United Nations Financing
in this respect must receive immediate attention. In this
connection, let us not forget the letter and the spirit of
Article 19 of the Charter, with its implications for the right
to vote.
An adjustment of the scale of assessments must ensure
a fairer and more up-to-date application of the principle of
capacity to pay.
At a time of resource constraints, it is also imperative
for Member States to face the questions of priorities and
efficient management. Strict budgetary discipline is
required, and scarce resources should not be wasted on
activities lacking well-defined goals: the means entrusted to
the Organization must be used in the most cost-effective and
prudent manner. We welcome the recent measures taken by
the Secretary-General in this regard.
We now have a unique opportunity to strengthen
international cooperation. This window of opportunity is
greater than at any time since 1945. The judgement of
history will be harsh if we fail to grasp this moment.
Therefore, it is up to us, as politicians and statesmen of the
present generation, to make sure that international
cooperation takes a decisive step forward.
The United Nations has a central role in this process.
If the United Nations concentrates on the essential tasks
entrusted to it in the Charter, and manages to generate the
necessary support and cooperation, this can be achieved.
There is broad consensus among the Member States about
the need to strengthen the United Nations. If this consensus
can be transformed into rapid action, we will have made
considerable progress in making the world Organization
fulfil the high expectations attached to it today.
